Title: To Benjamin Franklin from John Bondfield, 4 November 1783
From: Bondfield, John
To: Franklin, Benjamin


          
            Sir—
            Bordeaux 4 Novr 1783
          
          I am Honord with your Confidential Letter of the 22 Ulto (sans signature).
          A fall from my Horse by which I have my left arm Broken confines to my room and will prevent for some days longer applying to the Contents of your Enquiries wch I shall do so soon as able and transmit you every information I can obtain from the most Inteligent & impartial of our friends at this City. The Subject has already been ‘descuted’ in the Chamber of Commerce our Merchants do not conclude that an admission into their Islands of American Traders ought to be forbid but they cannot trace out a line but what will bring great Injury to their Trade.
          The Line that appeard most equitable was a Duty on Tonage say a certain stipulated Sum on every Ton burthen of every vessel inwards & outwards that should unload or (&) Load in any of the Islands belonging to Franch which Duty should be calculated so that the Economy of the American Navigation should be cloggd with a burthen equal or even some little more than the rate at which the National Navigation can be carried on.
          They are greatly jealous of their Sugar Trade deriving so many various advantages that to burthen The Exportation to

compensate them would be laying a prohibition refering to the report I may make in virtue of the different sentiments that I may occasionally gather I have the Honor to be respectfully Sir your most Obedient Humble Servant
          
            John Bondfield
            His Excellency D B Franklin Esqr
          
         
          Notation: Bondfield 4 Nov. 1783.
        